                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

DUSTIN LEE HONKEN,                                )
                                                  )
                                                  )
         V.                                       )   Case No. 3:01-cr-3047-LTS-KEM-1
                                                  )         (Capital Case)
                                                  )
UNITED STATES OF AMERICA.                         )


                             DECLARATION OF TOM WATSON

I, Tom Watson, do hereby declare and state as follows:

1.     I am currently employed by the Bureau of Prisons (BOP) as the Complex Warden at the

       Federal Correctional Complex located in Terre Haute, Indiana (FCC Terre Haute), a

       position I have held since November 11, 2018. I have been employed by the BOP in areas

       of increasing responsibility since 1995.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     I have been advised that Plaintiff in the above referenced lawsuit has raised issues

       regarding the impact of the COVID-19 pandemic on the availability of legal visits at USP

       Terre Haute.

4.     On March 13, 2020, as part of its agency-wide modified operation in response to COVID-

       19, BOP announced that legal visits g�nerally would be suspended to mitigate the risk of

       exposure to COVID-19 by external visitors. See https://www.bop.gov/resources/news/



                                                                                             Government
                                                                                               Exhibit
                                                                                                 5
                                                  1                                               Case
                                                                                             01-CR-3047-LTS


     Case 3:01-cr-03047-LTS-KEM Document 815-6 Filed 07/10/20 Page 1 of 3
       20200313_covid-19.jsp. 1

5.     BOP acknowledges that inmates' access to legal counsel remains a paramount requirement,

       and accordingly allows for case-by-case accommodations of in-person legal visits.

6.     Additionally, unmonitored legal calls have been allowed in order to ensure the

       confidentiality of inmates' communications with their counsel. In accordance with BOP

       Program Statement 5264.08 "Inmate Telephone Regulations," at 10-11, an inmate's

       properly placed call to an attorney is not monitored by staff.

7.     These directives have been followed at FCC Terre Haute generally, and specifically at the

       Special Confinement Unit (SCU), which houses all but five federal inmates with a sentence

       of death, including Mr. Honken. (Doc. 102) in 19-145 D.D.C.

8.     Since the BOP modified its operations on March 13, 2020, legal calls for SCU inmates

       have increased substantially.        Staff are currently accommodating approximately

       between thirty-five (35) to forty (40) scheduled legal calls per week for SCU inmates. In

       addition to the scheduled calls, staff are routinely granting multiple emergency requests,

       so the actual number of accommodated calls is higher than the approximately thirty-five

       (35) to forty (40) scheduled calls. Prior to COVID-19, the number of SCU inmate calls

       accommodated in an average week was approximately in the mid -twenties.

9.     During BOP's modified operations in light of COVID-19, attorneys for SCU inmates have

       been able to request an exception to allow an in-person legal visit. Such requests would be

       considered on a case by case basis. However, the institution received no such requests for



1
  While, this practice was initially scheduled to last for 30 days, it has been extended a number
of times, and currently continues to July 31, 2020. See https://www.bop.gov/resources/news/
pdfs/20200414_press_release_action_plan_6.pdf and https://www.bop.gov/resources/news/
20200520_covid-19_phase_sevenJsp.


                                                 2

                                                              Exhibit
     Case 3:01-cr-03047-LTS-KEM Document 815-6 Filed 07/10/20 Page 2 5,
                                                                      of Page
                                                                         3 2
         the inmates with execution dates until July 9, 2020. 2 Any such requests for legal visits

         with inmates with pending execution dates, will be approved.

10.      During an execution, an inmate's attorney, or attorneys, may be present in the witness room

         designated for the inmate's witnesses. (AR 1024 and 1038). All witnesses will be provided

        face masks and can be provided full PPE to include face shields, gowns, and gloves if they

         desire. Social distancing will be practiced to the greatest extent possible.

11.     While an inmate's attorney(s) will not be permitted to maintain their personal cell phone

        or other electronic devices in the witness room, if legitimate need arises (such as need to

        contact a court) an attorney may request the use of a phone and will have immediate access

        to one outside of the witness room.

12.     Social visits for all inmates have been suspended throughout the BOP; however, social

        visits are currently permitted for the inmates with scheduled execution dates. All social

        visitors are provided a mask if they do not have their own. Visitors are also given access

        to a restroom with soap and water, as well as hand sanitizer. Additional PPE is available

        upon request to include, face shield, gloves, and gown. Two of the inmates have already

        scheduled and participated in social visits. Specifically, Dustin Honken has social visits

        scheduled daily through July 16, 2020.

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this jQ_ day of July, 2020.


                                                        T.J.4?
                                                        Federal Bureau of Prisons


2
  Some attorneys for SCU inmates had legal visits calendared for after modified operations were
scheduled to cease, and/or had standing legal visits scheduled outside of previous modified operations
presumptive end dates, but those visits were postponed when BOP extended its modified operations. An
emergency request was approved for a legal visit for an inmate without an execution date on July 2, 2020.

                                                    3

                                                               Exhibit
      Case 3:01-cr-03047-LTS-KEM Document 815-6 Filed 07/10/20 Page 3 5,
                                                                       ofPage
                                                                          3 3
